Exhibit 10.7

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT (the “Amendment”), dated as of March 2, 2007, is entered into by
and among TRADESTAR CONSTRUCTION SERVICES, INC., a New Mexico corporation
(“Tradestar”), PETROLEUM ENGINEERS, INC., a Louisiana corporation (“Petroleum
Engineers”, and together with Tradestar, the “Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (as more fully defined in Paragraph 1 of this Amendment,
the “Lender”), acting through its Wells Fargo Business Credit operating
division.

Recitals

The Borrower and the Lender are parties to a Credit and Security Agreement dated
as of May 23, 2006 (as amended from time to time, the “Credit Agreement”). 
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.

The Borrower has requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:


1.             DEFINED TERMS.  CAPITALIZED TERMS USED IN THIS AMENDMENT WHICH
ARE DEFINED IN THE CREDIT AGREEMENT SHALL HAVE THE SAME MEANINGS AS DEFINED
THEREIN, UNLESS OTHERWISE DEFINED HEREIN.  IN ADDITION, SECTION 1.1 OF THE
CREDIT AGREEMENT IS AMENDED BY ADDING OR AMENDING, AS THE CASE MAY BE, THE
FOLLOWING DEFINITIONS:

“Affiliate” or “Affiliates” means Tradestar Services, Inc., Decca Consulting
Ltd., and any other Person controlled by, controlling or under common control
with the Borrower, including any Subsidiary of the Borrower.  For purposes of
this definition, “control,” when used with respect to any specified Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.

“Decca Consulting” means Decca Consulting Ltd., a corporation organized and
existing under the laws of Alberta, Canada.

“Eligible Accounts” means all unpaid Accounts of the Borrower arising from the
sale or lease of goods or the performance of services, net of any credits, but
excluding any such Accounts having any of the following characteristics:

(i)            That portion of Accounts unpaid 90 days or more after the invoice
date or, if the Lender in its discretion has determined that a particular dated
Account may be

  


--------------------------------------------------------------------------------


eligible, that portion of such Account which is unpaid more than 60 days past
the stated due date or more than 90 days past the invoice date;

(ii)           That portion of Accounts related to goods or services with
respect to which the Borrower has received notice of a claim or dispute, which
are subject to a claim of offset or a contra account, or which reflect a
reasonable reserve for warranty claims or returns;

(iii)          That portion of Accounts not yet earned by the final delivery of
goods or rendition of services, as applicable, by the Borrower to the customer,
including progress billings, and that portion of Accounts for which an invoice
has not been sent to the applicable account debtor;

(iv)          Accounts constituting (i) proceeds of copyrightable material
unless such copyrightable material shall have been registered with the United
States Copyright Office, or (ii) proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;

(v)           Accounts owed by any unit of government, whether foreign or
domestic (provided, however, that there shall be included in Eligible Accounts
that portion of Accounts owed by such units of government for which the Borrower
has provided evidence satisfactory to the Lender that (A) the Lender has a first
priority perfected security interest and (B) such Accounts may be enforced by
the Lender directly against such unit of government under all applicable laws);

(vi)          Accounts owed by an account debtor located outside the United
States which are not (A) backed by a bank letter of credit naming the Lender as
beneficiary or assigned to the Lender, in the Lender’s possession or control,
and with respect to which a control agreement concerning the letter-of-credit
rights is in effect, and acceptable to the Lender in all respects, in its sole
discretion, or (B) covered by a foreign receivables insurance policy acceptable
to the Lender in its sole discretion;

(vii)         Accounts denominated in any currency other than United States
dollars;

(viii)        Accounts owed by an account debtor that is insolvent, the subject
of bankruptcy proceedings or has gone out of business;

(ix)           Accounts owed by an Owner, Subsidiary, Affiliate, Officer or
employee of the Borrower;

(x)            Accounts not subject to a duly perfected security interest in the
Lender’s favor or which are subject to any Lien in favor of any Person other
than the Lender;

(xi)           That portion of Accounts that has been restructured, extended,
amended or modified;

2


--------------------------------------------------------------------------------


(xii)          That portion of Accounts that constitutes advertising, finance
charges, service charges or sales or excise taxes;

(xiii)         Accounts owed by an account debtor other than Aspect Resources,
Remington Oil and Gas, Walter Oil and Gas, Kearney Electric or Indicom Electric
Company, regardless of whether otherwise eligible, to the extent that the
aggregate balance of Accounts owed by such account debtor exceeds 15% of the
aggregate amount of all Accounts;

(xiv)        Accounts owed by Aspect Resources, Remington Oil and Gas, or Walter
Oil and Gas, regardless of whether otherwise eligible, to the extent that the
aggregate balance of Accounts owed by such account debtor exceeds 20% of the
aggregate amount of all Accounts;

(xv)         Accounts owed by an account debtor to Tradestar, regardless of
whether otherwise eligible, if 10% or more of the total amount of Accounts due
from such debtor is ineligible under clauses (i), (ii), or (xi) above;

(xvi)        Accounts owed by an account debtor to Petroleum Engineers,
regardless of whether otherwise eligible, if 20% or more of the total amount of
Accounts due from such debtor is ineligible under clause (i) above or if 10% or
more of the total amount of Accounts due from such debtor is ineligible under
clauses (ii), or (xi) above;

(xvii)       Accounts owed by Kearney Electric or Indicom Electric Company,
regardless of whether otherwise eligible, to the extent that the aggregate
balance of Accounts owed by such account debtor exceeds 25% of the aggregate
amount of all Accounts; and

(xviii)      Accounts, or portions thereof, otherwise deemed ineligible by the
Lender in its sole discretion.

“Floating Rate” means, (i) with respect to Revolving Advances evidenced by the
Revolving Note, an annual interest rate equal to the sum of the Prime Rate plus
one percent (1.0%), which interest rate shall change when and as the Prime Rate
changes and (ii) with respect to the Structural Overadvance evidenced by the
Structural Overadvance Note, an annual interest rate equal to the sum of the
Prime Rate plus four percent (4.0%), which interest rate shall change when and
as the Prime Rate changes.

“Lender” means Wells Fargo Bank, National Association in its broadest and most
comprehensive sense as a legal entity, and is not limited in its meaning to
Lender’s Wells Fargo Business Credit operating division, or to any other
operating division of Lender.

“Maturity Date” means, with respect to the Credit Facility, May 23, 2010, as may
be extended pursuant to Section 2.9.

3


--------------------------------------------------------------------------------


“Maximum Line Amount” means $7,000,000, unless this amount is reduced pursuant
to Section 2.9, in which event it means such lower amount.

“Note” means the Revolving Note, the Structural Overadvance Note, and the
Revolving Note and the Structural Overadvance Note.

“Petroleum Engineers Borrowing Base” means at any time the lesser of:

(a)           The Maximum Line Amount; or

(b)           Subject to change from time to time in the Lender’s sole
discretion, the sum of:

(i)            the product of the Accounts Advance Rate times Petroleum
Engineers’s Eligible Accounts, less

(ii)           The Borrowing Base Reserve, less

(iii)          Indebtedness that Petroleum Engineers owes to the Lender that has
not yet been advanced on the Revolving Note, and the dollar amount that the
Lender in its reasonable discretion then determines to be a reasonable
determination of Petroleum Engineers’s credit exposure with respect to any swap,
derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement in effect between the Borrower and the Lender
that is not described in Article II of this Agreement and any indebtedness owed
by Petroleum Engineers to Wells Fargo Merchant Services, L.L.C.

“Purchase Price” means the Purchase Price, as defined in the Stock Purchase
Agreement.

“Stock Purchase Agreement” means the Amended and Restated Stock Purchase
Agreement dated as of March 2, 2007 by and among Tradestar Services, Inc.,
1297181 Alberta Ltd., 383210 Alberta Ltd, Dave Hunter Resources Inc., Barry
Ahearn and Dave Hunter.

“Structural Overadvance” has the meaning specified in Section 2.14.

“Structural Overadvance Note” means the Borrower’s promissory note, payable to
the order of the Lender in substantially the form of Exhibit D hereto, as same
may be renewed and amended from time to time, and all replacements thereto.

“Tradestar Borrowing Base” means at any time the lesser of:

(a)           The Maximum Line Amount; or

4


--------------------------------------------------------------------------------


(b)           Subject to change from time to time in the Lender’s sole
discretion, the sum of:

(i)            the product of the Accounts Advance Rate times Tradestar’s
Eligible Accounts, less

(ii)           The Borrowing Base Reserve, less

(iii)          Indebtedness that Tradestar owes to the Lender that has not yet
been advanced on the Revolving Note, and the dollar amount that the Lender in
its reasonable discretion then determines to be a reasonable determination of
the Tradestar’s credit exposure with respect to any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement in effect between Tradestar and the Lender that is not described in
Article II of this Agreement and any indebtedness owed by Tradestar to Wells
Fargo Merchant Services, L.L.C.


2.             THE DEFINITION OF “WELLS FARGO BANK AFFILIATE OBLIGATIONS” IS
HEREBY DELETED IN ITS ENTIRETY FROM THE CREDIT AGREEMENT AND SHALL NOT BE
REPLACED, AND EACH REFERENCE IN THE CREDIT AGREEMENT TO “OBLIGATIONS” IS HEREBY
DELETED AND REPLACED WITH THE TERM “INDEBTEDNESS”, AND SECTION 1.1 OF THE
AGREEMENT SHALL FURTHER BE AMENDED TO INCLUDE THE FOLLOWING DEFINITION:

“Indebtedness” is used herein in its most comprehensive sense and means any and
all advances, debts, obligations and liabilities of the Borrower to the Lender,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including under any
swap, derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement at any time entered into by the Borrower with
the Lender or with Wells Fargo Merchant Services, L.L.C., and whether the
Borrower may be liable individually or jointly with others, or whether recovery
upon such Indebtedness may be or hereafter becomes unenforceable.


3.             SECTION 2.6(G) AND 2.6(H) OF THE CREDIT AGREEMENT ARE HEREBY
AMENDED AND RESTATED TO READ IN THEIR ENTIRETY AS FOLLOWS:

“(g)  Termination and Line Reduction Fees.  If (i) the Lender terminates the
Credit Facility during a Default Period, or if (ii) the Borrower terminates or
reduces the Credit Facility as provided under Section 2.9 on a date prior to the
Maturity Date, then the Borrower shall pay the Lender as liquidated damages and
not as a penalty a termination fee in an amount equal to a percentage of (A) the
Maximum Line Amount (or the reduction of the Maximum Line Amount, as the case
may be) and (B) the amount prepaid on the Structural Overadvance Note,
calculated as follows:  (A) three percent (3.0%) if the termination or reduction
occurs on or before March 2, 2008; (B) two percent (2.0%) if the termination or
reduction occurs after March 2, 2008, but on or before March 2, 2009; and (C)
one percent (1.0%) if the termination or reduction occurs after March 2,

5


--------------------------------------------------------------------------------


2009; provided, however, that a termination fee will not be payable on the
Structural Overadvance Note unless the Maximum Line Amount is terminated or
reduced at the same time.

(h)  Waiver of Termination Fees.  The Borrower will be excused from the payment
of termination fees otherwise due under Section 2.6(g) if such termination is
made (i) because of refinancing through another division of the Lender after
March 2, 2008, (ii) so long as no Default Period is then in existence, within
sixty (60) days of the Lender establishing an aggregate Borrowing Base Reserve
in excess of $100,000 or (iii) so long as no Default Period is then in
existence, within sixty (60) days of the Lender designating the required amounts
of new covenants, in accordance with Section 6.2(j), at levels that are more
restrictive than the covenants that were previously established for the
Borrower.”


4.             NEW SECTIONS 2.14 AND 2.15 OF THE CREDIT AGREEMENT ARE HEREBY
ADDED TO READ IN THEIR ENTIRETY AS FOLLOW:

“Section 2.14         Structural Overadvance.  The Lender agrees, subject to the
terms and conditions of this Credit Agreement, to make a single advance to the
Borrower (the “Structural Overadvance”) in an amount not to exceed $1,500,000.
The Structural Overadvance will be made on the Closing Date (as defined the
Stock Purchase Agreement) for the acquisition of Decca Consulting by Tradestar
Services, Inc.  The Borrower’s obligation to pay the Structural Overadvance
shall be evidenced by the Structural Overadvance Note and shall be secured by
the Collateral as provided in Article III.  Upon fulfillment of the applicable
conditions set forth in this Credit Agreement, the Lender shall deposit the
proceeds of the Structural Overadvance by crediting the same to the Borrower’s
demand deposit account specified in Section 2.2(b) unless the Lender and the
Borrower shall agree in writing to another manner of disbursement.

Section 2.15           Payment of Structural Overadvance Note.  The outstanding
principal balance of the Structural Overadvance Note shall be due and payable as
follows:

(a)           On the earlier of (i) the closing of the Decca Consulting credit
facilities with Wells Fargo Financial Corporation Canada (which is expected to
occur prior to March 15, 2007) and (ii) March 15, 2007, the Borrower shall pay
principal on the Structural Overadvance Note in the amount necessary such that
the remaining principal balance on the Structural Overadvance Note shall not
exceed $638,000;

(b)           Beginning on April 1, 2007, and on the first day of each month
thereafter, in equal monthly principal installments of approximately $26,583,
plus interest, such that the remaining balance of the Structural Overadvance
Note is amortized over 24 months (such that the Structural Overadvance Note is
paid in full on March 1, 2009); and

6


--------------------------------------------------------------------------------


(c)           On the Termination Date, the entire unpaid principal balance of
the Structural Overadvance Note, and all unpaid interest accrued thereon, shall
in any event be due and payable.

All prepayments of principal with respect to the Structural Overadvance Note
shall be applied to the most remote principal installment or installments then
unpaid.”


5.             SECTION 3.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

“Section 3.1           Grant of Security Interest. The Borrower hereby pledges,
assigns and grants to the Lender, for the benefit of itself and as agent for
Wells Fargo Merchant Services, L.L.C., a lien and security interest
(collectively referred to as the “Security Interest”) in the Collateral, as
security for the payment and performance of: (a) all present and future
Indebtedness of the Borrower to the Lender; (b) all obligations of the Borrower
and rights of the Lender under this Agreement; and (c) all present and future
obligations of the Borrower to the Lender of other kinds. Upon request by the
Lender, the Borrower will grant the Lender, for the benefit of itself and as
agent for Wells Fargo Merchant Services, L.L.C., a security interest in all
commercial tort claims that the Borrower may have against any Person.”


6.             SECTION 6.2 OF THE CREDIT AGREEMENT, FINANCIAL COVENANTS, IS
HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

“(a)  Minimum Book Net Worth.  Tradestar will maintain, during each period
described below, its Book Net Worth (calculated without regard to (i) any change
in the valuation of goodwill made in accordance with FASB Accounting Standard
142, and (ii) any non-cash effects of accounting for stock based compensation in
accordance with FASB pronouncement SFAS 123(r)), determined as of the end of
each month, in an amount not less than the amount set forth for each such period
(numbers appearing between “( )” are negative):

Period

 

Minimum Book
Net Worth

February 28, 2007

 

($421,000)

March 31, 2007

 

($386,000)

April 30, 2007

 

($366,000)

May 31, 2007

 

($316,000)

June 30, 2007

 

($162,000)

July 31, 2007

 

($132,000)

August 31, 2007

 

($100,000)

September 30, 2007

 

$193,000

October 31, 2007

 

$243,000

November 30, 2007

 

$293,000

December 31, 2007 and each month thereafter

 

$446,000

 

7


--------------------------------------------------------------------------------


(b)  Minimum Net Income.  Tradestar will achieve, for each period described
below, fiscal year-to-date before-tax net income from continuing operations,
including extraordinary losses but excluding extraordinary gains, all as
determined in accordance with GAAP (calculated without regard to (i) any change
in the valuation of goodwill made in accordance with FASB Accounting Standard
142, and (ii) any non-cash effects of accounting for stock based compensation in
accordance with FASB pronouncement SFAS 123(r)) of not less than the amount set
forth for each such period:

Period

 

Minimum Net Income

Three months ending March 31, 2007

 

$85,000

Six months ending June 30, 2007

 

$309,000

Nine months ending September 30, 2007

 

$664,000

Twelve months ending December 31, 2007

 

$917,000

 

(c)  Minimum Book Net Worth.  Petroleum Engineers will maintain, during each
period described below, its Book Net Worth (calculated without regard to (i) any
change in the valuation of goodwill made in accordance with FASB Accounting
Standard 142, and (ii) any non-cash effects of accounting for stock based
compensation in accordance with FASB pronouncement SFAS 123(r)), determined as
of the end of each month, in an amount not less than the amount set forth for
each such period:

Period

 

Minimum Book
Net Worth

February 28, 2007

 

$2,017,000

March 31, 2007

 

$2,231,000

April 30, 2007

 

$2,291,000

May 31, 2007

 

$2,351,000

June 30, 2007

 

$2,576,000

July 31, 2007

 

$2,637,000

August 31, 2007

 

$2,697,000

September 30, 2007

 

$2,940,000

October 31, 2007

 

$3,002,000

November 30, 2007

 

$3,062,000

December 31, 2007 and each month thereafter

 

$3,314,000

 

(d)  Minimum Net Income.  Petroleum Engineers will achieve, for each period
described below, fiscal year-to-date after-tax net income from continuing
operations, including extraordinary losses but excluding extraordinary gains,
all as determined in accordance with GAAP (calculated without regard to (i) any
change in the valuation of goodwill made in accordance with FASB Accounting
Standard 142, and (ii) any non-cash

8


--------------------------------------------------------------------------------


effects of accounting for stock based compensation in accordance with FASB
pronouncement SFAS 123(r)) of not less than the amount set forth for each such
period:

Period

 

Minimum Net Income

Three months ending March 31, 2007

 

$334,000

Six months ending June 30, 2007

 

$680,000

Nine months ending September 30, 2007

 

$1,045,000

Twelve months ending December 31, 2007

 

$1,417,000

 

(e)  Capital Expenditures.  Tradestar will not incur or contract to incur
Capital Expenditures of more than $25,000 in the aggregate during the fiscal
year ended December 31, 2007, and zero during any fiscal year thereafter.

(f)  Capital Expenditures.  Petroleum Engineers will not incur or contract to
incur Capital Expenditures of more than $150,000 in the aggregate during the
fiscal year ended December 31, 2007, and zero during any fiscal year thereafter.

(g)  Distributions from Tradestar to Tradestar Services, Inc.  Tradestar will
not pay any dividends or distributions to Tradestar Services, Inc., or repay
existing intercompany debt to Tradestar Services, Inc., other than distributions
or repayments to allow Tradestar Services, Inc. to make scheduled principal and
interest payments on debt owed by Tradestar Services, Inc. to the creditors
listed on Schedule 6.2, which distributions or repayments shall not exceed
$100,000 in any month during Tradestar’s fiscal year ending December 31, 2007,
and shall be zero during any fiscal year thereafter.  Before Tradestar makes any
distribution or repayment to Tradestar Services, Inc. otherwise permitted under
this Section 6.2(g), and immediately after making any such payment, (i)
Tradestar Availability shall not be less than $375,000, (ii) Tradestar shall
have positive Book Net Worth and (iii) no Default Period is then in existence
and none would exist immediately after such distribution.  The debt owed by
Tradestar Services, Inc. is not, and will not, be guaranteed by Tradestar.

(h)  Distributions from Petroleum Engineers to Tradestar Services, Inc. 
Petroleum Engineers will not pay any dividends or distributions to Tradestar
Services, Inc. other than distributions (i) to allow Tradestar Services, Inc. to
make scheduled principal and interest payments on debt owed by Tradestar
Services, Inc. to the creditors listed on Schedule 6.2, (ii) to allow Tradestar
Services, Inc. to make loans or advances on a subordinated basis to Tradestar,
or (iii) to allow Tradestar Services, Inc. to fund corporate overhead needs;
which distributions shall not exceed $150,000 in any month, or $1,800,000 in the
aggregate during Petroleum Engineers’s fiscal year ending December 31, 2007, and
shall be zero during any fiscal year thereafter.  Before Petroleum Engineers
makes any distribution to Tradestar Services, Inc. otherwise permitted under
this Section 6.2(h), and immediately after making any such payment (i) Petroleum
Engineers Availability shall not be less than $350,000, (ii) Petroleum Engineers
shall have positive Book Net Worth and (iii) no Default Period is then in
existence and none would exist

9


--------------------------------------------------------------------------------


immediately after such distribution.  The debt owed by Tradestar Services, Inc.
is not, and will not, be guaranteed by Petroleum Engineers.

(i)  Distributions from Borrowers to Tradestar Services, Inc. for the purchase
of Decca Consulting.  Borrower will not pay any dividends or distributions to
Tradestar Services, Inc. for the purchase of Decca Consulting except as
permitted under this Section 6.2(i), which dividends or distributions shall not
exceed $1,500,000 in the aggregate during Borrower’s fiscal year ending December
31, 2007, and shall be zero during any fiscal year thereafter.  Borrower may
make distributions to Tradestar Services, Inc. (i) from the Structural
Overadvance to allow 1297181 Alberta Ltd. and Tradestar Services, Inc. to pay
the Purchase Price for the purchase of Decca Consulting and (ii) to allow Decca
Consulting to repay loans or advances made by Wells Fargo Financial Corporation
Canada.  Before either Borrower makes any distribution to Tradestar Services,
Inc. otherwise permitted under this Section 6.2(i), and immediately after making
any such payment (i) such Borrower shall have positive Book Net Worth and (ii)
no Default Period is then in existence and none would exist immediately after
such distribution.

(j)  New Covenants.  The Borrower and the Lender shall agree on new covenant
levels for this Section 6.2 prior to December 31, 2007, but if the Borrower and
the Lender do not agree, the Lender shall designate the required amounts in its
sole discretion based on (i) the Borrower’s reasonable projections for such
periods and/or (ii) the Borrower’s historical financial performance, and the
failure by the Borrower to maintain the designated amounts shall constitute an
Event of Default.”


7.             SECTION 6.4 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

“Section 6.4           Indebtedness.  The Borrower will not incur, create,
assume or permit to exist any indebtedness or liability on account of deposits
or advances or any indebtedness for borrowed money or letters of credit issued
on the Borrower’s behalf, or any other indebtedness or liability evidenced by
notes, bonds, debentures or similar obligations, except:

(a)           Any existing or future Indebtedness or any other obligations of
the Borrower to the Lender;

(b)           Any indebtedness of the Borrower in existence on the date hereof
and listed in Schedule 6.4 hereto; and

(c)           Any indebtedness relating to Permitted Liens.”


8.             SECTION 7.1(Q) OF THE CREDIT AGREEMENT, EVENTS OF DEFAULT, IS
HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

10


--------------------------------------------------------------------------------


“(q)  Any breach, default or event of default by or attributable to any
Affiliate under any agreement between such Affiliate and the Lender shall occur,
or any breach, default or event of default by or attributable to the Borrower or
any Affiliate under any agreement between the Borrower or such Affiliate and
Wells Fargo Financial Corporation Canada shall occur; or”


9.             EXHIBIT A.  EXHIBIT A TO THE CREDIT AGREEMENT IS AMENDED AND
RESTATED IN ITS ENTIRETY AND REPLACED WITH EXHIBIT A ATTACHED HERETO.


10.           SCHEDULE 6.2.  SCHEDULE 6.2 TO THE CREDIT AGREEMENT IS AMENDED BY
ADDING THE FOLLOWING PROMISSORY NOTES, SECURED BY ALL OF THE ISSUED AND
OUTSTANDING CAPITAL STOCK OF DECCA CONSULTING, TO THE LIST OF TRADESTAR
SERVICES, INC. CREDITORS:

Creditor

 

Amount

383210 Alberta Ltd

 

Cdn $725,000

Dave Hunter Resources Inc.

 

Cdn $725,000

 


11.           SCHEDULE 6.3 AND SCHEDULE 6.5.  SCHEDULE 6.3 AND SCHEDULE 6.5 TO
THE CREDIT AGREEMENT IS AMENDED BY ADDING AS PERMITTED LIENS AND GUARANTIES A
GUARANTY BY EACH BORROWER AND A LIEN BY EACH BORROWER IN FAVOR OF WELLS FARGO
FINANCIAL CORPORATION CANADA IN CONNECTION WITH THE DECCA CONSULTING CREDIT
FACILITIES WITH WELLS FARGO FINANCIAL CORPORATION CANADA.


12.           NO OTHER CHANGES.  EXCEPT AS EXPLICITLY AMENDED BY THIS AMENDMENT,
ALL OF THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL APPLY TO ANY ADVANCE OR LETTER OF CREDIT THEREUNDER.


13.           AMENDMENT FEE.  THE BORROWER SHALL PAY THE LENDER AS OF THE DATE
HEREOF A FULLY EARNED, NON-REFUNDABLE FEE IN THE AMOUNT OF $65,000 IN
CONSIDERATION OF THE LENDER’S EXECUTION AND DELIVERY OF THIS AMENDMENT.


14.           CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BE EFFECTIVE WHEN THE
LENDER SHALL HAVE RECEIVED AN EXECUTED ORIGINAL HEREOF, TOGETHER WITH EACH OF
THE FOLLOWING, EACH IN SUBSTANCE AND FORM ACCEPTABLE TO THE LENDER IN ITS SOLE
DISCRETION:


(A)           THE REVOLVING NOTE AND THE STRUCTURAL OVERADVANCE NOTE, DULY
EXECUTED BY THE BORROWER.


(B)           THE ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR AND THE
ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITOR SET FORTH AT THE END OF
THIS AMENDMENT, DULY EXECUTED BY EACH GUARANTOR AND SUBORDINATED CREDITOR.


(C)           EVIDENCE THAT THE CLOSING (AS DEFINED THE STOCK PURCHASE
AGREEMENT), HAS OCCURRED.

11


--------------------------------------------------------------------------------



(D)           EVIDENCE OF A $300,000 CASH INFUSION INTO TRADESTAR SERVICES, INC.
FOR USE BY TRADESTAR SERVICES, INC. AS PARTIAL PAYMENT OF THE PURCHASE PRICE.


(E)           A TRUE AND CORRECT COPY OF THE STOCK PURCHASE AGREEMENT.


(F)            A TRUE AND CORRECT COPY OF THE DOCUMENTATION EVIDENCING THE
CORPORATE LEGAL STRUCTURE OF THE BORROWER, THE GUARANTORS AND ALL AFFILIATES OF
ANY OF THEM.


(G)           EVIDENCE THAT ALL NOTES PAYABLE TO CLARENCE DOWNS BY TRADESTAR
SERVICES, INC., ARE PROPERLY REFLECTED ON THE FINANCIAL STATEMENTS OF TRADESTAR
SERVICES, INC., ARE NOT REFLECTED ON THE FINANCIAL STATEMENTS OF TRADESTAR, AND
THAT THERE ARE NO NOTES PAYABLE TO CLARENCE DOWNS BY TRADESTAR.


(H)           EVIDENCE THAT SINCE THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS FURNISHED TO THE LENDER, THERE HAS BEEN NO CHANGE IN THE BORROWER’S
OR ANY GUARANTOR’S BUSINESS, PROPERTIES OR CONDITION (FINANCIAL OR OTHERWISE)
WHICH HAS HAD A MATERIAL ADVERSE EFFECT.


(I)            EVIDENCE FROM THE BORROWER’S INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS AS TO THE BORROWER’S TAX-LOSS CARRY FORWARD AMOUNT AND ITS EXPECTED
IMPACT ON THE BORROWER’S FINANCIAL STATEMENTS IN FUTURE PERIODS.


(J)            ALL OUTSTANDING COMPLIANCE CERTIFICATES OF TRADESTAR’S CHIEF
FINANCIAL OFFICER IN THE FORM OF EXHIBIT B-1 AND OF PETROLEUM ENGINEERS’S CHIEF
FINANCIAL OFFICER IN THE FORM OF EXHIBIT B-2 AS REQUIRED BY SECTION 6.1(B) OF
THE CREDIT AGREEMENT.


(K)           PAYMENT OF THE FEE DESCRIBED IN PARAGRAPH 13.


(L)            SUCH OTHER MATTERS AS THE LENDER MAY REQUIRE.


15.           REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS
AND WARRANTS TO THE LENDER AS FOLLOWS:


(A)           THE BORROWER HAS ALL REQUISITE POWER AND AUTHORITY TO EXECUTE THIS
AMENDMENT AND ANY OTHER AGREEMENTS OR INSTRUMENTS REQUIRED HEREUNDER AND TO
PERFORM ALL OF ITS OBLIGATIONS HEREUNDER AND THEREUNDER, AND THIS AMENDMENT AND
ALL SUCH OTHER AGREEMENTS AND INSTRUMENTS HAVE BEEN DULY EXECUTED AND DELIVERED
BY THE BORROWER AND CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATION OF THE
BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS
AMENDMENT AND ANY OTHER AGREEMENTS OR INSTRUMENTS REQUIRED HEREUNDER HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND DO NOT (I) REQUIRE ANY
AUTHORIZATION, CONSENT OR APPROVAL BY ANY GOVERNMENTAL DEPARTMENT, COMMISSION,
BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, (II) VIOLATE ANY
PROVISION OF ANY LAW, RULE OR REGULATION OR OF ANY ORDER, WRIT, INJUNCTION OR
DECREE PRESENTLY IN EFFECT, HAVING APPLICABILITY TO THE BORROWER, OR THE
ARTICLES OF INCORPORATION OR BY-LAWS OF THE BORROWER, OR (III) RESULT IN A
BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY INDENTURE OR LOAN OR CREDIT
AGREEMENT OR ANY OTHER AGREEMENT, LEASE OR

12


--------------------------------------------------------------------------------



INSTRUMENT TO WHICH THE BORROWER IS A PARTY OR BY WHICH IT OR ITS PROPERTIES MAY
BE BOUND OR AFFECTED.


(C)           ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V
OF THE CREDIT AGREEMENT ARE CORRECT ON AND AS OF THE DATE HEREOF AS THOUGH MADE
ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES RELATE SOLELY TO AN EARLIER DATE.


16.           REFERENCES.  ALL REFERENCES IN THE CREDIT AGREEMENT TO “THIS
AGREEMENT” SHALL BE DEEMED TO REFER TO THE CREDIT AGREEMENT AS AMENDED HEREBY;
AND ANY AND ALL REFERENCES IN THE SECURITY DOCUMENTS TO THE CREDIT AGREEMENT
SHALL BE DEEMED TO REFER TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


17.           NO WAIVER.  THE EXECUTION OF THIS AMENDMENT AND THE ACCEPTANCE OF
ALL OTHER AGREEMENTS AND INSTRUMENTS RELATED HERETO SHALL NOT BE DEEMED TO BE A
WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT OR A WAIVER
OF ANY BREACH, DEFAULT OR EVENT OF DEFAULT UNDER ANY SECURITY DOCUMENT OR OTHER
DOCUMENT HELD BY THE LENDER, WHETHER OR NOT KNOWN TO THE LENDER AND WHETHER OR
NOT EXISTING ON THE DATE OF THIS AMENDMENT.


18.           RELEASE.  THE BORROWER, AND EACH GUARANTOR BY SIGNING THE
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR SET FORTH BELOW, AND EACH SUBORDINATED
CREDITOR BY SIGNING THE ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITORS
SET FORTH BELOW, EACH HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASES AND FOREVER
DISCHARGES THE LENDER, AND ANY AND ALL PARTICIPANTS, PARENT ENTITIES, SUBSIDIARY
ENTITIES, AFFILIATED ENTITIES, INSURERS, INDEMNITORS, SUCCESSORS AND ASSIGNS
THEREOF, TOGETHER WITH ALL OF THE PRESENT AND FORMER DIRECTORS, OFFICERS, AGENTS
AND EMPLOYEES OF ANY OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR
CAUSES OF ACTION OF ANY KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR
EQUITY OR UPON CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE,
WHICH THE BORROWER OR EACH GUARANTOR OR EACH SUBORDINATED CREDITOR HAS HAD, NOW
HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR OR BY REASON OF ANY
ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE BEGINNING OF
TIME TO AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER SUCH CLAIMS, DEMANDS
AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN OR UNKNOWN.


19.           COSTS AND EXPENSES.  THE BORROWER HEREBY REAFFIRMS ITS AGREEMENT
UNDER THE CREDIT AGREEMENT TO PAY OR REIMBURSE THE LENDER ON DEMAND FOR ALL
COSTS AND EXPENSES INCURRED BY THE LENDER IN CONNECTION WITH THE LOAN DOCUMENTS,
INCLUDING WITHOUT LIMITATION ALL REASONABLE FEES AND DISBURSEMENTS OF LEGAL
COUNSEL.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BORROWER
SPECIFICALLY AGREES TO PAY ALL FEES AND DISBURSEMENTS OF COUNSEL TO THE LENDER
FOR THE SERVICES PERFORMED BY SUCH COUNSEL IN CONNECTION WITH THE PREPARATION OF
THIS AMENDMENT AND THE DOCUMENTS AND INSTRUMENTS INCIDENTAL HERETO.  THE
BORROWER HEREBY AGREES THAT THE LENDER MAY, AT ANY TIME OR FROM TIME TO TIME IN
ITS SOLE DISCRETION AND WITHOUT FURTHER AUTHORIZATION BY THE BORROWER, MAKE A
LOAN TO THE BORROWER UNDER THE CREDIT AGREEMENT, OR APPLY THE PROCEEDS OF ANY
LOAN, FOR THE PURPOSE OF PAYING ANY SUCH FEES, DISBURSEMENTS, COSTS AND EXPENSES
AND THE FEE REQUIRED UNDER PARAGRAPH 13 OF THIS AMENDMENT.

13


--------------------------------------------------------------------------------



20.           MISCELLANEOUS.  THIS AMENDMENT AND THE ACKNOWLEDGMENT AND
AGREEMENT OF GUARANTOR AND THE ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED
CREDITOR MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

[The remainder of this page intentionally left blank.]

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

TRADESTAR CONSTRUCTION SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Martin E. Tracy

 

By:

/s/ Kenneth Thomas

Name:

Martin E. Tracy

 

Name:

Kenneth Thomas

Its:

Vice President

 

Its:

Vice President and Secretary

 

 

 

 

 

 

PETROLEUM ENGINEERS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ D. Hughes Watler, Jr.

 

 

Name:

D. Hughes Watler, Jr.

 

 

Its:

Chief Financial Officer

 

 

 

15


--------------------------------------------------------------------------------


ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

The undersigned, a guarantor of the indebtedness of Tradestar Construction
Services, Inc., a New Mexico corporation and Petroleum Engineers, Inc., a
Louisiana corporation (together, the “Borrower”), to Wells Fargo Bank, National
Association (as more fully defined in Paragraph 1 of this Amendment, the
“Lender”), acting through its Wells Fargo Business Credit operating division
pursuant to a Guaranty dated May 23, 2006 the “Guaranty”), hereby (i)
acknowledges receipt of the foregoing Amendment; (ii) consents to the terms
(including without limitation the release set forth in Paragraph 18 of the
Amendment) and execution thereof; (iii) reaffirms all obligations to the Lender
pursuant to the terms of the Guaranty; and (iv) acknowledges that the Lender may
amend, restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty for all of the Borrower’s present and future
indebtedness to the Lender.

In addition, in consideration of the Lender allowing the distribution from
Borrowers to Tradestar Services, Inc. in Section 6.2(i) for the purchase of
Decca Consulting, the undersigned guarantor hereby covenants and agrees that it
will take all necessary action to further secure its Guaranty by granting a
pledge and security interest in not less than 65% of all of the issued and
outstanding capital stock of Decca Consulting to the Lender upon payment in full
of the Notes set forth in Paragraph 10 of the Amendment.

 

TRADESTAR SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Piske, III

 

 

 

Name:

Richard A. Piske, III

 

 

 

Its:

President

 

16


--------------------------------------------------------------------------------


ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITOR

The undersigned, a subordinated creditor of Tradestar Construction Services,
Inc., a New Mexico corporation and Petroleum Engineers, Inc., a Louisiana
corporation (together, the “Borrower”) to Wells Fargo Bank, National Association
(as more fully defined in Paragraph 1 of this Amendment, the “Lender”) acting
through its Wells Fargo Business Credit operating division, pursuant to a
Subordination Agreement dated May 23, 2006 (the “Subordination Agreement”),
hereby (i) acknowledges receipt of the foregoing Amendment; (ii) consents to the
terms (including without limitation the release set forth in Paragraph 18 of the
Amendment) and execution thereof; (iii) reaffirms all obligations to the Lender
pursuant to the terms of the Subordination Agreement; and (iv) acknowledges that
the Lender may amend, restate, extend, renew or otherwise modify the Loan
Documents and any indebtedness or agreement of the Borrower, or enter into any
agreement or extend additional or other credit accommodations, without notifying
or obtaining the consent of the undersigned and without impairing the
obligations of the undersigned under the Subordination Agreement.

 

TRADESTAR SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Piske, III

 

 

 

Name:

Richard A. Piske, III

 

 

 

Its:

President

 

17


--------------------------------------------------------------------------------